19-23802-rdd         Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07                     Main Document
                                                Pg 1 of 45


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


                                                      )
    In re:                                            )              Chapter 11
                                                      )
    AGERA ENERGY LLC, et al.,1                        )              Case No. 19-23802 (RDD)
                                                      )
                            Debtors.                  )              (Jointly Administered)
                                                      )

     ORDER (I)(A) APPROVING BIDDING PROCEDURES RELATING TO THE SALE
    OF DEBTORS’ ASSETS, (B) APPROVING STALKING HORSE ASSET PURCHASE
    AGREEMENT AND BID PROTECTIONS, (C) APPROVING FORM AND MANNER
       OF NOTICES OF SALE, AUCTION AND SALE HEARING, (D) APPROVING
       PROCEDURES RELATING TO THE ASSUMPTION AND ASSIGNMENT OF
     CERTAIN EXECUTORY CONTRACTS, (E) SCHEDULING AUCTION FOR, AND
    HEARING TO APPROVE, SALE OF THE DEBTORS’ ASSETS AND (II) GRANTING
                              RELATED RELIEF

             Upon the motion (the “Sale Motion”)2 of Agera Energy, LLC and the above-captioned

debtors, as debtors and debtors in possession (collectively, the “Debtors”) in these chapter 11

cases (the “Chapter 11 Cases”), pursuant to sections 105(a), 363, and 365, 503, and 507 of title

11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004, 6006, and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 6004-1 and 6006-1

of the Local Bankruptcy Rules for the United States Bankruptcy Court for the Southern District

of New York (the “Local Rules”), for an order (i) approving the Bidding Procedures, including

the Bid Protections granted to the Stalking Horse Bidder as provided in the Stalking Horse APA,

(ii) the form and manner of notice of the Auction, Sale, and Sale Hearing, (iii) the Assumption




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
2
 Capitalized terms utilized but not defined herein shall have the meanings given them in the Sale Motion, the
Stalking Horse APA, or the Bidding Procedures, as applicable.
19-23802-rdd     Doc 116       Filed 10/22/19 Entered 10/22/19 17:17:07              Main Document
                                             Pg 2 of 45


and Assignment Procedures, and (iv) scheduling the Auction and Sale Hearing; and this Court

having jurisdiction to consider the Sale Motion and the relief requested therein in accordance

with 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference, dated

January 31, 2012; and consideration of the Sale Motion and the relief requested therein being a

core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and notice of the Sale Motion having been given as

provided in the Sale Motion, and such notice having been due and sufficient under the

circumstances; and it appearing that no other or further notice need be provided except as set

forth herein; and upon the objection of the Official Unsecured Creditors Committee (the

“Committee”) to the Motion; and this Court having held a hearing to consider the relief

requested in the Sale Motion as to the Bidding Procedures, Auction, and Sale (the “Hearing”);

and upon the record of the Hearing, including the First Day Declaration, the Klein Declaration,

the Sandford Declaration and the testimony of Mr. Klein; and, after due deliberation, the Court

having found and determined for the reasons stated in its bench ruling at the Hearing that that the

relief the relief sought in the Sale Motion could not be granted without certain amendments to

the Bidding Procedures and the Bid Protections in addition to those agreed before the start of the

Hearing; and the Debtors and the Stalking Horse Bidder having agreed to amend the Stalking

Horse APA to conform to such ruling, a copy of which is attached as Exhibit 1 hereto (as so

amended, the “Stalking Horse APA”), with related modifications to the Bidding Procedures, a

copy of which is attached as Exhibit 2 hereto, the Bid Protections, and the related notices and

Assumption and Assignment Procedures set forth herein; and it further appearing that the parties’

agreement to such modifications and approval of the Bidding Procedures and Bid Protections as

so modified is in the best interests of the Debtors, their estates, creditors, and all parties in


                                                   2
19-23802-rdd     Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07              Main Document
                                            Pg 3 of 45


interest, and that the legal and factual bases set forth in the Sale Motion establish just cause for

the relief granted herein; and after due deliberation and sufficient cause appearing therefor, it is

HEREBY FOUND AND DETERMINED THAT:

       A.      The findings and conclusions set forth herein constitute the Court’s findings of

fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this

proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings

of fact constitute conclusions of law, and to the extent that any of the following conclusions of

law constitute findings of fact, they are adopted as such.

       B.      The Court has jurisdiction to consider the Sale Motion and the relief requested

therein in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334, and this matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M), and (O). Venue of these Chapter 11

Cases and the Sale Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.

       C.      The Debtors’ proposed notice of the Sale Motion, the Bidding Procedures, the

Hearing and the proposed entry of this Order are (i) appropriate and reasonably calculated to

provide all interested parties with timely and proper notice, (ii) in compliance with all applicable

requirements of the Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules

and (iii) adequate and sufficient under the circumstances of these Chapter 11 Cases, and no other

or further notice is required. A reasonable opportunity to object or be heard regarding the relief

requested in the Sale Motion (including, without limitation, with respect to the Bidding

Procedures and Bid Protections) has been afforded to all interested persons and entities,

including, but not limited to, the Sale Notice Parties.

       D.      The Bidding Procedures in the form attached hereto as Exhibit 2 are fair,

reasonable and appropriate, are designed to maximize creditor recoveries from a sale of the


                                                  3
19-23802-rdd     Doc 116     Filed 10/22/19 Entered 10/22/19 17:17:07            Main Document
                                           Pg 4 of 45


Assets and permit the Debtors to comply with their obligations under the Stalking Horse APA

and the Cash Collateral Order.

       E.      The Debtors have demonstrated a compelling and sound business justification for

the Court to enter this Order and thereby: (i) approve the Bidding Procedures, (ii) authorize the

Bid Protections, under the terms and conditions set forth in the Stalking Horse APA, (iii) set the

dates of the Bid Deadline, Auction (if needed), Sale Hearing and other deadlines set forth in the

Bidding Procedures, (iv) approve the Noticing Procedures and the forms of notice and (v)

approve the Assumption and Assignment Procedures and preliminarily approve the forms of

relevant notice. Such compelling and sound business justification, which was set forth in the

Sale Motion, the First Day Declaration and on the record at the Hearing, are incorporated herein

by reference and, among other things, form the basis for the findings of fact and conclusions of

law set forth herein.

       F.      The Bid Protections are fair and reasonable and provide a benefit to the Debtors’

estates and stakeholders.

       G.      The Debtors and their advisors, including Miller Buckfire, engaged in a robust

and extensive marketing and sale process before the Petition Date, to solicit and develop the

highest or best offer for the Purchased Assets.

       H.      Exelon Generation Company, LLC shall act as the Stalking Horse Bidder under

the Stalking Horse APA, including that such agreement is subject to higher or better offers in

accordance with the Bidding Procedures.

       I.      Pursuit of the Stalking Horse Bidder as a “stalking-horse” bidder and its Stalking

Horse APA as a “stalking-horse” sale agreement is in the best interests of the Debtors and the

Debtors’ estates and creditors and reflects a sound exercise of the Debtors’ business judgment.


                                                  4
19-23802-rdd      Doc 116        Filed 10/22/19 Entered 10/22/19 17:17:07         Main Document
                                               Pg 5 of 45


The Stalking Horse APA provides the Debtors with the opportunity to sell the Purchased Assets

in order to maximize value to all stakeholders. Without the Stalking Horse APA, the Debtors

would likely realize a lower price for the Purchased Assets, and, therefore, the contributions of

the Stalking Horse Bidder to the process have provided a substantial benefit to the Debtors and

their estates and creditors commensurate with the Bid Protections. The Stalking Horse APA will

enable the Debtors to secure a fair and adequate baseline price for the Debtors’ Assets at the

Auction and, accordingly, will provide a clear benefit to the Debtors’ estates, their creditors, and

all other parties in interest.

        J.      The Bid Protections, including, but not limited to, the Buyer Expense

Reimbursement and Termination Fee (i) have been negotiated by the Stalking Horse Bidder and

the Debtors and their respective advisors at arms’ length and in good faith and (ii) are necessary

to ensure that the Stalking Horse Bidder will continue to pursue the Stalking Horse APA and the

Sale. The Buyer Expense Reimbursement and Termination Fee, to the extent and in the form

payable under the Stalking Horse APA and herein, (a) (x) are an actual and necessary cost and

expense of preserving the Debtors’ estates within the meaning of Bankruptcy Code section

503(b) and (y) shall be treated to the extent and in the form payable under the Stalking Horse

APA and herein, as allowed super-priority administrative expense claims senior to all other

administrative claims against the Debtors’ estates pursuant to Bankruptcy Code sections 105(a),

503(b), and 507(a)(2), (b) are commensurate with the real and material benefits conferred upon

the Debtors’ estates by the Stalking Horse Bidder, and (c) are fair, reasonable, and appropriate,

including in light of the size and nature of the Sale, the necessity to announce a sale transaction

for the Purchased Assets at the outset of these Chapter 11 Cases, and the efforts that have been

and will be expended by the Stalking Horse Bidder. The Bid Protections, including, but not


                                                  5
19-23802-rdd     Doc 116     Filed 10/22/19 Entered 10/22/19 17:17:07             Main Document
                                           Pg 6 of 45


limited to, the Buyer Expense Reimbursement and Termination Fee, are a material inducement

for, and condition of, the Stalking Horse Bidder’s execution of the Stalking Horse APA. Unless

it is assured that the Bid Protections, including, but not limited to, the Buyer Expense

Reimbursement and Termination Fee, will be available, the Stalking Horse Bidder is unwilling to

remain obligated to consummate the Sale or otherwise be bound under the Stalking Horse APA

(including the obligations to maintain its committed offer while such offer is subject to higher or

better offers as contemplated by the Bidding Procedures).

       K.      The Debtors have articulated good and sufficient business reasons for this Court

to approve (i) the Bidding Procedures, (ii) the Assumption and Assignment Procedures, (iii) the

Bid Protections, including, but not limited to, the Buyer Expense Reimbursement and

Termination Fee (to the extent payable under the Stalking Horse APA), and (iv) the form and

manner of notice of the Auction and Sale Hearing for the Sale, attached hereto as Exhibit 3.

       L.      The Bidding Procedures were negotiated in good faith and at arms’ length and are

reasonably designed to promote participation and active bidding and ensure that the highest or

best value is generated for the Purchased Assets.

       M.      The Stalking Horse Bidder is not an “insider” or “affiliate” of any of the Debtors,

as those terms are defined in Bankruptcy Code section 101, and no common identity of

incorporators, directors, or controlling stockholders exists between the Stalking Horse Bidder

and the Debtors. The Stalking Horse Bidder and its advisors have acted in “good faith” within

the meaning of Bankruptcy Code section 363(m) in connection with the Stalking Horse Bidder’s

negotiation of its Bid Protections and the Bidding Procedures and the Stalking Horse Bidder’s

negotiation and entry into the Stalking Horse APA.




                                                 6
19-23802-rdd      Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07           Main Document
                                             Pg 7 of 45


          N.    The Assumption and Assignment Procedures are reasonable and appropriate and

consistent with Bankruptcy Code section 365 and Bankruptcy Rule 6006. The Assumption and

Assignment Procedures have been tailored to provide an adequate opportunity for all Contract

Counterparties to the Potentially Assumed Contracts to raise any objections to the proposed

assumption and assignment or to the cure amounts.

          O.    The legal and factual bases set forth in the Sale Motion establish just cause for the

relief granted herein. Entry of this Order is in the best interests of the Debtors and their estates,

creditors, interest holders and all other parties in interest herein.

          P.    The form and manner of notice to be delivered pursuant to the Noticing

Procedures (including the Sale Notice attached hereto as Exhibit 3) are reasonably calculated to

provide all interested parties with timely and proper notice of the Bidding Procedures, the

Auction, the Sale Hearing, and the Sale (including the sale of the Purchased Assets (as set forth

under the Stalking Horse APA) free and clear of any liens, claims, encumbrances, or interests

pursuant to section 363(f) of the Bankruptcy Code) (with such liens, claims, encumbrances or

interests attaching to the proceeds of any such sale with the same validity and priority as they

attached to the Purchased Assets immediately prior to Closing), and any and all objection

deadlines related thereto, and no other or further notice shall be required for the Sale Motion, the

Sale, or the assumption and assignment of the Assigned Contracts except as expressly required

herein.

          Q.    The form and manner of the Potential Assumption and Assignment Notice,

attached hereto as Exhibit 4, are adequately and reasonably calculated to provide due and

adequate notice concerning the Assumption and Assignment Procedures and will provide due

and adequate notice of the relief sough in the Sale Motion.


                                                    7
19-23802-rdd      Doc 116       Filed 10/22/19 Entered 10/22/19 17:17:07            Main Document
                                              Pg 8 of 45


                NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED THAT:

          1.    The relief requested in the Sale Motion is hereby granted to the extent set forth

herein.

          2.    All objections to the Sale Motion solely as it relates to the relief requested therein

that have not been adjourned, withdrawn or resolved hereby are overruled in all respects on the

merits.

          3.    The Bidding Procedures, in substantially the form attached hereto as Exhibit 2,

are approved and fully incorporated into this Order, and the Debtors are authorized, but not

directed, to act in accordance therewith. The failure to specifically include a reference to any

particular provision of the Bidding Procedures in this Order shall not diminish or impair the

effectiveness of such provision.

          4.    Subject to final Court approval at the Sale Hearing, the Sellers are authorized to

enter into Stalking Horse APA with the Stalking Horse Bidder.

          5.    The schedule of events set forth below relating to the Bidding Procedures is

hereby approved in its entirety:

           November 1, 2019        Bid Deadline
           at 11:00 a.m. (ET)      Deadline to Notify Qualified Bidders
           November 1, 2019        Sale Objection Deadline
           at 4:00 p.m. (ET)       Assumption and Assignment Objection Deadline
                                   (including the Stalking Horse Bidder’s Ability to
                                   provide adequate assurance of future performance)
           November 4, 2019        Deadline to Designate a Baseline Bid
           at 10:00 a.m. (ET)      Auction (if necessary)
           November 4, 2019        Notice of Auction Results filed with the Court (if
           at 5:00 p.m. (ET)       applicable)
           November 4, 2019        Debtors’ Reply Deadline
           at 4:00 p.m. (ET)
           November 5, 2019        Sale Hearing
           at 10:00 a.m. (ET)

                                                   8
19-23802-rdd          Doc 116        Filed 10/22/19 Entered 10/22/19 17:17:07           Main Document
                                                   Pg 9 of 45


             November 12, 2019           Adequate Assurance Objection Deadline (for a
             at 4:00 p.m. (ET)           Successful Bidder other than the Stalking Horse Bidder)

           6.       Noticing Procedures. The Noticing Procedures as set forth in this Order and the

Sale Motion, including the form of Sale Notice attached hereto as Exhibit 3, are hereby

approved. On the date of the entry of the Bidding Procedures Order, or as soon as reasonably

practicable thereafter, the Debtors shall serve the Sale Notice by first-class mail upon the Sale

Notice Parties. On or about the same date, the Debtors will publish the Sale Notice on the Case

Information Website. Service of the Sale Notice on the Sale Notice Parties in the manner

described in the Order constitutes good and sufficient notice of the Auction and the Sale Hearing.

No other or further notice is required.

           7.       Sale Objections. Objections to the Sale must (a) be in writing, (b) state, with

specificity, the legal and factual bases thereof, (c) be filed with the Court by no later than

November 1, 2019 at 4:00 p.m.3 and (d) be served on (1) proposed counsel to the Debtors,

McDermott Will & Emery LLP, 340 Madison Ave New York, NY 10173 (Attn: Darren Azman

and Ravi Vohra; dazman@mwe.com and rvohra@mwe.com), (2) counsel to the Committee,

Kilpatrick Townsend & Stockton LLP, The Grace Building, 1114 Avenue of the Americas, New

York, NY 10036-7703 (Attn: Todd C. Meyers; tmeyers@kilpatricktownsend.com) and

Kilpatrick Townsend & Stockton LLP, 1100 Peachtree Street NE Suite 2800, Atlanta, GA USA

30309 (Attn: Colin M. Bernardino; cbernardino@kilpatricktownsend.com), (3) the U.S. Trustee,

U.S. Federal Office Building, 201 Varick Street, Suite 1006, New York, NY 10014, (4) counsel

to the Stalking Horse Bidder, McGuireWoods LLP, 500 East Pratt Street, Suite 1000, Baltimore,

MD 21202 (Attn: Cecil E. Martin III; cmartin@mcguirewoods.com), (5) counsel to BP Energy

Company, Haynes & Boone LLP, 1221 McKinney Street, Suite 2100, Houston, TX 77010 (Attn:


3
    All times set forth herein are prevailing Eastern Time.
                                                              9
19-23802-rdd      Doc 116     Filed 10/22/19 Entered 10/22/19 17:17:07              Main Document
                                           Pg 10 of 45


Kelli S. Norfleet; kelli.norfleet@haynesboone.com), and (6) any other party that has requested

notice pursuant to Bankruptcy Rule 2002 (collectively, the “Objection Notice Parties”), with a

copy to the Court’s Chambers.

       8.      Bid Deadline. As further described in the Bidding Procedures, the Bid Deadline

shall be at 11:00 a.m. on November 1, 2019.

       9.      Auction. In the event the Debtors receive, on or before the Bid Deadline, at least

one (1) Qualified Bid (other than the Stalking Horse Bid, which is a Qualified Bid), an Auction

shall be conducted at the offices of McDermott Will & Emery LLP, 340 Madison Ave, New

York, NY 10173 at 10:00 a.m. on November 4, 2019, or such later time on such day or such

other place as the Debtors shall notify all Qualified Bidder(s). The Debtors are authorized to

conduct the Auction in accordance with the Bidding Procedures.

       10.     Cancellation of Auction. If the Debtors do not receive at least one (1) Qualified

Bid (other than the Stalking Horse Bid), the Debtors, in their sole discretion, shall (i) notify the

Stalking Horse Bidder, all Potential Bidders and the Bankruptcy Court in writing that (a) the

Auction is cancelled and (b) the Stalking Horse Bid is the Successful Bid, and (ii) seek authority

at the Sale Hearing to consummate the Sale in accordance with the Stalking Horse APA.

       11.     Sale Hearing. The Sale Hearing shall be held in the United States Bankruptcy

Court for the Southern District of New York, Courtroom 118, 300 Quarropas Street, White

Plains, NY 10601-4140, at 10:00 a.m. on November 5, 2019 or such other date and time that the

Court may later direct: provided, however, that the Sale Hearing may be adjourned, from time to

time, without further notice to creditors or parties in interest other than by filing a notice on the

Court’s docket.




                                                  10
19-23802-rdd     Doc 116     Filed 10/22/19 Entered 10/22/19 17:17:07            Main Document
                                          Pg 11 of 45


       12.     Stalking Horse APA and Bid Protections. The form of Stalking Horse APA

attached hereto as Exhibit 1 is hereby approved. All of the Debtors’ pre-closing obligations

under the Stalking Horse APA are authorized as set forth herein; provided that, for the avoidance

of doubt, consummation of the Sale contemplated by the Stalking Horse APA shall be subject to

entry of the Sale Order and the satisfaction or waiver of the other conditions to closing on the

terms set forth in the Stalking Horse APA.

       13.     The Bid Protections are approved in their entirety, including, without limitation,

the Buyer Expense Reimbursement and Termination Fee payable in accordance with, and subject

to the terms of, the Stalking Horse APA, which such Buyer Expense Reimbursement shall be the

Stalking Horse Bidder’s reasonable and documented expenses up to an aggregate amount of 1%

of $20 million, and which Termination Fee shall be an amount in cash equal to 4% of $20

million, in each case to be paid only out of the proceeds of an Alternative Transaction (as defined

in the Stalking Horse APA. Except as expressly provided for herein, no other termination

payments are authorized or permitted under this Order.

       14.     The Debtors are authorized and directed to pay the Buyer Expense

Reimbursement and/or Termination Fee, to the extent payable under the Stalking Horse APA,

without further order of this Court. Each of the Buyer Expense Reimbursement and Termination

Fee, to the extent payable under the Stalking Horse APA, shall constitute an allowed super-

priority administrative expense claim senior to all other administrative expense claims against

the Debtors’ estates pursuant to Bankruptcy Code sections 105(a), 503(b) and 507(a)(2), which

shall be payable only out of the proceeds of an Alternative Transaction (as defined in the

Stalking Horse APA).




                                                11
19-23802-rdd     Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07              Main Document
                                           Pg 12 of 45


       15.     No Qualified Bidder or any other person or entity, other than the Stalking Horse

Bidder, shall be entitled to any Buyer Expense Reimbursement, Termination Fee, or other similar

termination fee, expense reimbursement, or payment in connection with the Sale, or any other

form of bid protections.

       16.     Assumption and Assignment Procedures. The assumption and assignment

procedures set forth in the Sale Motion (the “Assumption and Assignment Procedures”) are

hereby approved.

       17.     The form of Potential Assumption and Assignment Notice, attached hereto as

Exhibit 4 is approved. The Potential Assumption and Assignment Notice (i) contains the type of

information required under Bankruptcy Rule 2002 that is currently known to the Debtors and (ii)

is reasonably calculated to provide due, adequate and timely notice to all Contract Counterparties

of (a) the potential assumption and assignment of the Potentially Assumed Contracts and rights

thereunder and (b) the deadline to file objections to such assumption and assignment, the

existence of any defaults, and/or adequate assurance of future performance.

       18.     On the date of the entry of the Bidding Procedures Order, or as soon as reasonably

practicable thereafter, the Debtors shall file with the Court and serve via first class mail or email

on (i) all Contract Counterparties, (ii) the Sale Notice Parties, and (iii) all parties who have

requested notice in these Chapter 11 Cases pursuant to Bankruptcy Rule 2002, the Potential

Assumption and Assignment Notice, attached hereto as Exhibit 4 and file with the Court, and

publish on the Case Information Website, the Executory Contract List. If it is discovered that a

Previously Omitted Contract should have been included on the Executory Contract List but was

not, or in the event that the Debtors seek to modify a Cure Amount, the Debtors will promptly




                                                  12
19-23802-rdd    Doc 116     Filed 10/22/19 Entered 10/22/19 17:17:07            Main Document
                                         Pg 13 of 45


file with the Court, and publish on the Case Information Website, a revised Executory Contract

List.

        19.    Objection Deadlines. Any Contract Counterparty may file an objection to the

calculation of Cure Amounts with respect to the Contract Counterparty’s Potentially Assumed

Contract, or to the assumption and assignment to the Successful Bidder of the Contract

Counterparty’s Potentially Assumed Contract, including the Stalking Horse Bidder’s ability to

provide adequate assurance of future performance within the meaning of Bankruptcy Code

section 365(b)(1)(C) under the applicable Potentially Assumed Contract (any such objection, an

“Assumption and Assignment Objection”). All Assumption and Assignment Objections filed by

Contract Counterparties listed on the Executory Contract List (or any revised Executory Contract

List) filed with the Court must (a) be in writing, (b) comply with the Bankruptcy Code,

Bankruptcy Rules and Local Bankruptcy Rules, (c) state, with specificity, the legal and factual

bases thereof, including, if applicable, the Cure Amount the Contract Counterparty believes is

required to cure defaults under the relevant Assumed Contract, (d) be filed by November 1,

2019 at 4:00 p.m. (the “Assumption and Assignment Objection Deadline”) and (e) be served on

(1) proposed counsel to the Debtors, McDermott Will & Emery LLP, 340 Madison Avenue, New

York, NY 10173 (Attn: Darren Azman and Ravi Vohra; dazman@mwe.com and

rvohra@mwe.com), (2) counsel to the Committee, Kilpatrick Townsend & Stockton LLP, The

Grace Building, 1114 Avenue of the Americas, New York, NY 10036-7703 (Attn: Todd C.

Meyers; tmeyers@kilpatricktownsend.com) and Kilpatrick Townsend & Stockton LLP, 1100

Peachtree Street NE Suite 2800, Atlanta, GA USA 30309 (Attn: Colin M. Bernardino;

cbernardino@kilpatricktownsend.com), (3) the U.S. Trustee, U.S. Federal Office Building, 201

Varick Street, Suite 1006, New York, NY 10014 (Attn: Andrea B. Schwartz, Esq. and Shannon


                                               13
19-23802-rdd    Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07           Main Document
                                          Pg 14 of 45


Scott, Esq.; andrea.b.schwartz@usdoj.gov and shannon.scott2@usdoj.gov), (4) counsel to the

Stalking Horse Bidder, McGuireWoods LLP, 500 East Pratt Street, Suite 1000, Baltimore, MD

21202 (Attn: Cecil E. Martin III; cmartin@mcguirewoods.com), (5) counsel to BP Energy

Company, Haynes & Boone LLP, 1221 McKinney Street, Suite 2100, Houston, TX 77010 (Attn:

Kelli S. Norfleet and Kathryn Shurin; kelli.norfleet@haynesboone.com and

kathryn.shurin@haynesboone.com), and (6) any other party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Assumption and Assignment Objection Notice

Parties”), with a copy to the Court’s Chambers.

       20.     Resolution of Assumption and Assignment Objections. If a Contract

Counterparty files a timely Assumption and Assignment Objection by the Assumption and

Assignment Objection Deadline and such objection is not resolved among the parties prior to the

Sale Hearing, the Court will hear and determine such objection at the Sale Hearing.

       21.     Failure to File Timely Assumption and Assignment Objection. If a Contract

Counterparty fails to file with the Court and serve on the Assumption and Assignment Objection

Notice Parties a timely Assumption and Assignment Objection, the Contract Counterparty shall

be (i) forever barred from (a) objecting to the assumption and assignment of the Potentially

Assumed Contract identified in the Executory Contract List, (b) asserting that any conditions to

the assumption and assignment of any Potentially Assumed Contract must be satisfied under

such Potentially Assumed Contract before such Potentially Assumed Contract may be assumed

and assigned, or that any consent required to any such assignment has not been given, or (c)

asserting that the Stalking Horse Bidder has failed to provide adequate assurance of future

performance as contemplated under Bankruptcy Code section 365(b)(l)(C) in respect of any such

Potentially Assumed Contract, (ii) deemed to have consented to the applicable Cure Amount, if


                                                  14
19-23802-rdd     Doc 116     Filed 10/22/19 Entered 10/22/19 17:17:07             Main Document
                                          Pg 15 of 45


any, and be bound to such corresponding Cure Amount, (iii) deemed to have agreed that all

defaults under the applicable Potentially Assumed Contract arising or continuing prior to the

effective date of the assignment have been cured as a result or precondition of the assignment,

such that the neither the Successful Bidder nor the Debtors have any liability or obligation with

respect to any default occurring or continuing prior to the assignment, and that the applicable

Contract shall remain in full force and effect for the benefit of the Successful Bidder (and such

Contract Counterparty) in accordance with the terms of the Potentially Assumed Contract from

and after the date of the assignment of the applicable Potentially Assumed Contract, (iv) deemed

to have waived any right to terminate the applicable Contract or designate an early termination

date under the applicable Contract as a result of any default that occurred and/or was continuing

prior to the assignment date, and (v) deemed to have agreed to the terms of the Sale Order.

       22.     Adequate Assurance Objection. Immediately after the conclusion of the Auction,

if a Successful Bidder other than the Stalking Horse Bidder prevails at the Auction, the Debtors

shall file with the Court, and publish on the Case Information Website, the Notice of Auction

Results that identifies the Successful Bidder and provides notice that the Debtors will seek to

assume and assign the Potentially Assumed Contracts to the Successful Bidder. The Notice of

Successful Bidder shall also contain the Successful Bidder’s and Backup Bidder(s)’ proposed

form of adequate assurance of future performance. Objections of any Contract Counterparty

related to: (i) the identity of and ability of the Successful Bidder(s) or Backup Bidder(s) to

provide adequate assurance of future performance within the meaning of Bankruptcy Code

section 365(b)(l)(C) under the applicable Potentially Assumed Contract (an “Adequate

Assurance Objection”) may be made at the Sale Hearing and, if not resolved at the Sale Hearing,

must (A) be in writing, (B) comply with the Bankruptcy Code, Bankruptcy Rules and Local


                                                 15
19-23802-rdd     Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07              Main Document
                                           Pg 16 of 45


Bankruptcy Rules, (C) state, with specificity, the legal and factual bases thereof, (D) be filed by

no later than November 12, 2019 at 4:00 p.m. (Eastern Time) (the “Adequate Assurance

Objection Deadline”) and (E) be served on the Assumption and Assignment Objection Notice

Parties, with a copy to the Court’s Chambers.

       23.     The inclusion of a Potentially Assumed Contract, or Cure Amounts with respect

thereto, on a Potential Assumption and Assignment Notice or the Executory Contract List shall

not constitute or be deemed a determination or admission by the Debtors, the Successful

Bidder(s) or any other party in interest that such contract or lease is an executory contract or

unexpired lease within the meaning of the Bankruptcy Code. The Debtors reserve all of their

rights, claims and causes of action with respect to each Potentially Assumed Contract listed on

the Potential Assumption and Assignment Notice and Executory Contract List. The Debtors’

inclusion of any Potentially Assumed Contract on the Potential Assumption and Assignment

Notice and Executory Contract List shall not be a guarantee that such Potentially Assumed

Contract ultimately will be assumed or assumed and assigned.

       24.     The Debtors’ assumption and assignment of the Potentially Assumed Contracts to

the Successful Bidder is subject to approval of this Court and the consummation of the Sale.

Accordingly, absent the closing of such Sale, the Assigned Contracts shall not be deemed

assumed or assigned, and shall in all respects be subject to further administration under the

Bankruptcy Code.

       25.     General Provisions. Except as otherwise provided in this Order or the Bidding

Procedures, the Debtors further reserve the right as they may reasonably determine to be in the

best interests of their estates (after consultation with the Consultation Parties (as defined in the

Bidding Procedures) to: (a) determine which bidders are Qualified Bidders; (b) determine which


                                                  16
19-23802-rdd     Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07             Main Document
                                           Pg 17 of 45


bid are Qualified Bids; (c) determine which Qualified Bid is the highest or otherwise best

proposal and which is the next highest or otherwise best proposal; (d) reject any bid that is (i)

inadequate or insufficient, (ii) not in conformity with the requirements of the Bidding Procedures

or the Bankruptcy Code, or (iii) contrary to the best interests of the Debtors and their estates; (e)

impose additional terms and conditions with respect to all potential bidders; (f) extend the

deadlines set forth herein; and/or (g) continue or cancel the Auction and/or Sale Hearing in open

court without further notice. The Debtors also reserve the right to consult with the Stalking

Horse Bidder about extending the Bid Deadline or cancelling the Auction.

       26.     For avoidance of doubt, in the event that the Stalking Horse Bidder does not

purchase the Purchased Assets, the Stalking Horse Bidder shall not use any of the Debtors’

confidential customer or broker information provided to it in connection with the Sale Motion

and the Purchased Assets.

       27.     All persons or entities that participate in the bidding process or the Auction shall

be deemed to have knowingly and voluntarily submitted to the exclusive jurisdiction of this

Court with respect to all matters related to the terms and conditions of the Assets, the Auction

and any transaction contemplated herein.

       28.     This Order shall be binding on the Debtors, including any chapter 7 or chapter 11

trustee or other fiduciary appointed for the estates of the Debtors.

       29.     Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(h),

6006(d), 7062 or 9014) or Local Bankruptcy Rule that might otherwise delay the effectiveness of

this Order is hereby waived, for cause, and the terms and conditions of this Order shall be

effective and enforceable immediately upon its entry.




                                                 17
19-23802-rdd      Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07            Main Document
                                            Pg 18 of 45


        30.      The requirements set forth in Local Rules 6004-1, 9006-1, and 9013-1 are hereby

satisfied or waived.

        31.      The Court shall retain jurisdiction over any matters related to or arising from the

implementation or interpretation of this Order. All matters arising from or related to the

implementation of this Order may be brought before the Court as a contested matter, without the

necessity of commencing an adversary proceeding. To the extent any provisions of this Order

shall be inconsistent with the Sale Motion or the Bidding Procedures, the terms of this Order

shall control.



 Dated:    White Plains, New York
           October 22, 2019                        /s/Robert D. Drain
                                                   Robert D. Drain
                                                   United States Bankruptcy Judge




                                                  18
19-23802-rdd   Doc 116   Filed 10/22/19 Entered 10/22/19 17:17:07   Main Document
                                      Pg 19 of 45


                                     Exhibit 1

                                Stalking Horse APA
19-23802-rdd   Doc 116   Filed 10/22/19 Entered 10/22/19 17:17:07   Main Document
                                      Pg 20 of 45


                                     Exhibit 2

                            Proposed Bidding Procedures
19-23802-rdd       Doc 116        Filed 10/22/19 Entered 10/22/19 17:17:07                    Main Document
                                               Pg 21 of 45


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


                                                     )
    In re:                                           )           Chapter 11
                                                     )
    AGERA ENERGY LLC, et al.,1                       )           Case No. 19-23802 (RDD)
                                                     )
                            Debtors.                 )           (Jointly Administered)
                                                     )

                                        BIDDING PROCEDURES

        The above captioned debtors and debtors in possession (collectively, the “Debtors”) in
these jointly administered chapter 11 cases (collectively, the “Chapter 11 Cases”) currently
pending in the United States Bankruptcy Court for the Southern District of New York (the
“Court”) are authorized by the Court to conduct a sale of all or substantially all of the Debtors’
assets. On October ___, 2019, the Court entered the Order (I)(A) Approving Bidding
Procedures Relating to the Sale of Debtors’ Assets, (B) Approving Stalking Horse Asset
Purchase Agreement and Bid Protections, (C) Approving Form and Manner of Notices of Sale,
Auction and Sale Hearing, (D) Establishing Procedures Relating to the Assumption and
Assignment of Certain Executory Contracts, (E) Scheduling Auction for, and Hearing to
Approve, Sale of the Debtors’ Assets and (II) Granting Related Relief, [ECF No. ___] (the
“Bidding Procedures Order”), pursuant to which the Court, among other things, approved these
Bidding Procedures (these “Bidding Procedures”) to be employed to solicit and evaluate bids for
the purchase of all or substantially all of the Debtors’ assets (the “Assets”).

        Exelon Generation Company, LLC submitted a stalking horse bid (the “Stalking Horse
Bid” and such bidder, the “Stalking Horse Bidder”), which bid is for certain of Agera Energy
LLC’s, Aequitas Energy, Inc.’s and energy.me midwest llc’s (collectively, the “Sellers”) assets
(the “Purchased Assets”). The Stalking Horse Bidder has executed that certain Asset Purchase
Agreement (together with the exhibits thereto, and as may be amended, modified, or
supplemented from time to time in accordance with the terms thereof, the “Stalking Horse
APA”),2 dated as of October 3, 2019. The Stalking Horse APA contemplates, pursuant to the
terms and subject to the conditions and purchase price adjustments contained therein, the sale of
the Purchased Assets to the Stalking Horse Bidder in consideration of approximately
$24,750,000.00 million in cash and cash consideration, plus the assumption of the Assumed
Liabilities, subject to certain adjustments.



1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
2
 Capitalized terms used but not otherwise defined herein will have the meanings ascribed to them in the Stalking
Horse APA.
19-23802-rdd     Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07            Main Document
                                           Pg 22 of 45


        The Stalking Horse Bid is subject to higher or better offers submitted in accordance with
the terms and conditions of these Bidding Procedures. These Bidding Procedures describe,
among other things: (i) the procedures for bidders to submit bids for the Purchased Assets; (ii)
the manner in which bidders and bids become Qualified Bidders and Qualified Bids (each as
defined below); (iii) the negotiation of bids received; (iv) the conduct of the auction with respect
to the Purchased Assets (the “Auction”); (v) the ultimate selection of the Successful Bidder (as
defined below); and (vi) Bankruptcy Court approval of the sale of the Purchased Assets to the
Successful Bidder at a hearing before the Honorable Robert D. Drain, United States Bankruptcy
Judge, at the United States Bankruptcy Court for the Southern District of New York, 300
Quarropas Street White Plains, NY 10601-4140 (the “Sale Hearing”).

       The Debtors reserve the right, in their discretion and subject to the exercise of their
business judgment, after consultation with the Consultation Parties (as defined below), to
modify or terminate these Bidding Procedures, to waive terms and conditions set forth
herein, to extend any of the deadlines or other dates set forth herein, to adjourn the
Auction and/or Sale Hearing, and/or, subject to the terms of the Stalking Horse APA, to
terminate discussions with any and all prospective acquirers and investors (except for the
Stalking Horse Bidder) at any time and without specifying the reasons therefor, in each
case without further notice but in each case to the extent not materially inconsistent with
these Bidding Procedures and/or the Bidding Procedures Order; and provided that nothing
herein shall authorize the Debtors to unilaterally extend any date or deadlines set forth in
the Stalking Horse APA or otherwise extend or enlarge the obligations of the Stalking
Horse Bidder thereunder; and it being further understood that the Bidding Procedures
and the Bidding Procedures Order must be in form and substance reasonably satisfactory
to BP and, pursuant to the Stalking Horse APA, the Stalking Horse Bidder.

                                  Summary of Important Dates

         November 1, 2019       Bid Deadline
         at 11:00 a.m. (ET)     Deadline to Notify Qualified Bidders
         November 1, 2019       Sale Objection Deadline
         at 4:00 p.m. (ET)      Assumption and Assignment Objection Deadline
                                (including the Stalking Horse Bidder’s Ability to
                                provide adequate assurance of future performance)
         November 4, 2019       Deadline to Designate a Baseline Bid
         at 10:00 a.m. (ET)     Auction (if necessary)
         November 4, 2019       Notice of Auction Results filed with the Court (if
         at 5:00 p.m. (ET)      applicable)
         November 4, 2019       Debtors’ Reply Deadline
         at 4:00 p.m. (ET)
         November 5, 2019       Sale Hearing
         at 10:00 a.m. (ET)
         November 12, 2019      Adequate Assurance Objection Deadline (for a
         at 4:00 p.m. (ET)      Successful Bidder other than the Stalking Horse Bidder)



                                                 2
19-23802-rdd     Doc 116     Filed 10/22/19 Entered 10/22/19 17:17:07             Main Document
                                          Pg 23 of 45


       Any interested bidder should contact, as soon as practicable:

       Stifel, Nicolaus & Co., Inc. and Miller Buckfire & Co., LLC (“Miller Buckfire”) in
writing, expressing your interest in the Purchased Assets to Richard Klein and James Georgiow
of Miller Buckfire (richard.klein@millerbuckfire.com and jgeorgiow@stifel.com).

       1.      Due Diligence

       The Debtors have posted copies of all material documents related to the Debtors’
businesses to the Debtors’ confidential electronic data room (the “Data Room”), as well as the
Stalking Horse APA. To access the Data Room, a party must submit to the Debtors or their
advisors:

       A.      an executed confidentiality agreement in form and substance reasonably
               satisfactory to the Debtors;

       B.      if practicable, a description of the nature and extent of any due diligence the
               interested party wishes to conduct and the date in advance of the Bid Deadline (as
               defined below) by which such due diligence will be completed; and

       C.      sufficient information, as reasonably determined by the Debtors, to allow the
               Debtors, after consultation with the Consultation Parties, to determine that the
               interested party has the financial wherewithal to close a sale for the Purchased
               Assets.

        An interested party that meets the above requirements to the satisfaction of the Debtors,
after consultation with the Consultation Parties, shall be a “Potential Bidder.” As soon as
practicable, the Debtors will provide such Potential Bidder access to the Data Room; provided
that such access may be terminated by the Debtors in their discretion at any time for any reason
whatsoever, after prior notice to, and after consultation with, the Consultation Parties, including
that a Potential Bidder does not become a “Qualified Bidder” (as defined below) or these
Bidding Procedures are terminated.

        The Debtors shall keep the Consultation Parties reasonably informed of all interested
parties that become Potential Bidders and the status of their due diligence.

        Each Potential Bidder shall comply with all reasonable requests for information and due
diligence access by the Debtors or their advisors regarding the ability of such Potential Bidder to
consummate a sale transaction. Failure by a Potential Bidder to comply with reasonable requests
for additional information and due diligence access may be a basis for the Debtors to determine,
after consultation with the Consultation Parties, that a bid made by such Qualified Bidder is not a
Qualified Bid.

        Until the Bid Deadline (as defined below), the Debtors will provide any Potential Bidder
with reasonable access to the Data Room and any other additional information that the Debtors
believe to be reasonable and appropriate under the circumstances. All additional due diligence
requests shall be initially directed to: (i) Richard Klein and James Georgiow of Miller Buckfire
(richard.klein@millerbuckfire.com and jgeorgiow@stifel.com). The Debtors will
                                                 3
19-23802-rdd     Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07             Main Document
                                           Pg 24 of 45


simultaneously distribute to all Potential Bidders via the Data Room any additional diligence
materials not previously available to other Potential Bidders. Unless otherwise determined by
the Debtors, the availability of additional due diligence to a Potential Bidder will cease if (a) the
Potential Bidder does not become a Qualified Bidder or (b) these Bidding Procedures are
terminated.

        Neither the Debtors nor any of their representatives shall be obligated to furnish any
information of any kind whatsoever relating to the Debtors’ businesses to any person or entity
who (i) is not a Potential Bidder, (ii) does not comply with the participation requirements set
forth above, or (iii) in the case of competitively sensitive information, is a competitor of the
Debtors. Further, the Debtors shall have no obligation to provide due diligence access after the
Bid Deadline (as defined below) to any party that has not submitted a Qualified Bid by the Bid
Deadline.

       2.      Bid Deadline

       A Potential Bidder who desires to be deemed a Qualified Bidder must deliver the
Required Bid Documents (as defined below) via email (in .pdf or similar format) so as to be
actually received on or before November 1, 2019 at 11:00 a.m. (prevailing Eastern Time) (the
“Bid Deadline”) to the following parties (the “Debtor Notice Parties”):

       a.      Debtors. c/o Agera Energy, LLC, 555 Pleasantville Road, S-107, Briarcliff
               Manor, NY 10510 (Attn: tsandford@ageraenergy.com).

       b.      Debtors’ Counsel. McDermott Will & Emery LLP, 340 Madison Ave., New
               York, New York 10173 (Attn: Darren Azman and Ravi Vohra;
               dazman@mwe.com and rvohra@mwe.com).

       c.      Debtors’ Investment Banker. Miller Buckfire, 787 7th Avenue, 5th Floor, New
               York, NY, 10019 (Attn: Richard Klein and James Georgiow;
               richard.klein@millerbuckfire.com and jgeorgiow@stifel.com).

            d. Counsel to the Committee. Kilpatrick Townsend & Stockton LLP, The Grace
               Building, 1114 Avenue of the Americas, New York, NY 10036-7703 (Attn: Todd
               C. Meyers; tmeyers@kilpatricktownsend.com) and Kilpatrick Townsend &
               Stockton LLP, 1100 Peachtree Street NE Suite 2800, Atlanta, GA USA 30309
               (Attn: Colin M. Bernardino; cbernardino@kilpatricktownsend.com).

       e.      Counsel to BP Energy Company. Haynes and Boone, LLP, 1221 McKinney
               Street, Suite 2100, Houston, TX 77010 (Attn: Kelli S. Norfleet and Kathryn
               Shurin; kelli.norfleet@haynesboone.com and kathryn.shurin@haynesboone.com).

        The Debtors, in consultation with the Consultation Parties and the Stalking Horse Bidder,
and without the need for further Court approval, may extend the Bid Deadline by a reasonable
period of time once or successively if the Debtors believe that such extension would further the
goal of attaining the highest or otherwise best offer for the Debtors’ assets. The Debtors shall
promptly notify all Potential Bidders of any such extension.

                                                  4
19-23802-rdd      Doc 116    Filed 10/22/19 Entered 10/22/19 17:17:07             Main Document
                                          Pg 25 of 45




       3.        Qualified Bids

       Each offer, solicitation or proposal by a Potential Bidder must satisfy each of the
following conditions to be deemed a “Qualified Bid,” and for the Potential Bidder to be deemed
a “Qualified Bidder,” unless any such conditions that are not satisfied are waived by the Debtors.
The Stalking Horse Bidder is a Qualified Bidder and the Stalking Horse Bid is a Qualified Bid.

            a.      Bid Requirements

       All bids must include the following items (collectively, the “Required Bid Documents”):

              i.       Irrevocable. Each bid must be accompanied by an executed letter
       stating that the bidder’s offer is irrevocable until consummation of a transaction
       involving the assets identified in such bid and that such bidder agrees to serve as a
       Backup Bidder (as defined herein) in accordance with these Bidding Procedures.

             ii.      Executed Agreement. In both PDF and MS-WORD format, an
       executed copy of an asset purchase agreement (the “APA”) and a copy of same
       that has been marked against the Stalking Horse APA, a copy of which is located
       in the Data Room.

             iii.       Same or Better Terms. Each bid must be an offer to purchase
       some or all of the Purchased Assets, pursuant to a sale transaction that is no less
       favorable to the Debtors’ estates (except as to the Purchase Price and Schedule
       2.01(a) of the Stalking Horse APA), as the Debtors may reasonably determine, in
       consultation with the Consultation Parties, than the transactions contemplated in
       the Stalking Horse APA. To the extent that a bid contemplates the purchase of
       less than all of the Purchased Assets, such bid will only be considered a Qualified
       Bid if, when added to any other bids received (other than the Stalking Horse Bid)
       for any Purchased Assets not included in such bid, the aggregate total purchase
       price of such bids is equal to or greater than (i) the Stalking Horse Bidder’s bid of
       $24,750,000.00, plus (ii) the Termination Fee, plus (iii) the maximum possible
       Buyer Expense Reimbursement payable under the Stalking Horse APA, plus (iv)
       an additional $250,000.

            iv.       Financial Wherewithal. Each Potential Bidder must provide
       written evidence acceptable to the Debtors, after consultation with the
       Consultation Parties, demonstrating financial wherewithal, operational ability and
       corporate authorization to consummate the proposed transaction.

             v.        Committed Financing. Each Potential Bidder must provide written
       evidence of a firm commitment for financing to consummate the proposed
       transaction, or other evidence of ability to consummate the proposed transaction
       without financing, that is satisfactory to the Debtors, after consultation with the
       Consultation Parties.

                                                 5
19-23802-rdd        Doc 116   Filed 10/22/19 Entered 10/22/19 17:17:07             Main Document
                                           Pg 26 of 45


      A bid will be considered only if the bid:

               i        identifies the legal name of the purchaser (including any sponsor(s), if the
                        purchaser is an entity formed for the purpose of consummating the
                        proposed transaction);

               ii       identifies the Assets the bidder seeks to purchase and identifies the cash
                        purchase price, and specifies how the cash purchase price is allocated
                        among the Purchased Assets;

               iii      is not materially more burdensome or more conditional than the terms of
                        the Stalking Horse Bid, if any, as determined by the Debtors (after
                        consultation with the Consultation Parties);

               iv       identifies all executory contracts and unexpired leases of which the
                        Potential Bidder seeks assignment from the Debtors, if any;

               v        is not conditioned on (i) obtaining financing not already committed or (ii)
                        the outcome of unperformed due diligence;

               vi       is not conditioned on the receipt of any third party approvals or consents
                        (excluding required Court approval and required governmental, licensing
                        or regulatory approval or consent, if any), including without limitation
                        board of director approval;

               vii      with respect to any governmental, licensing or regulatory approvals or
                        consents, includes a description of all such approvals or consents that are
                        required to consummate the proposed transaction (including any antitrust
                        approval or clearance related to the Hart-Scott-Rodino Antitrust
                        Improvements Act of 1976, as amended), together with evidence
                        satisfactory to the Debtors in their sole discretion of the ability of the
                        bidder to obtain such approvals or consents in a timely manner, as well as
                        a description of any material contingencies or other conditions that will be
                        imposed upon, or that will otherwise apply to, the obtainment or
                        effectiveness of any such approvals or consents;

               viii     is accompanied by a cash deposit by wire transfer to an escrow agent
                        selected by the Debtors (the “Deposit Agent”) in an amount equal to 10%
                        of the cash purchase price set forth in connection with such bid (any such
                        deposit, a “Good Faith Deposit”);

               ix       indicates that the bidder will not seek any transaction or break-up fee,
                        expense reimbursement, or similar type of payment;

               x        provides for a commitment to close as soon as practicable, but in no event
                        later than the Closing would occur under the Stalking Horse APA;


                                                  6
19-23802-rdd      Doc 116       Filed 10/22/19 Entered 10/22/19 17:17:07             Main Document
                                             Pg 27 of 45


                xi        sets forth the representatives that are authorized to appear and act on
                          behalf of the bidder in connection with the proposed transaction;

                xii       fully discloses the identity of each entity that will be bidding for the
                          Debtors’ assets or otherwise financing such bid (including through the
                          issuance of debt in connection with such bid), and a summary of any such
                          financing;

                xiii      indicates that the bidder waives any substantial contribution administrative
                          expense claims under Bankruptcy Code section 503(b) related to bidding
                          for the Assets;

                xiv       if the bid contemplates the assumption and assignment of any contracts or
                          leases, includes evidence of the bidder’s ability to comply with
                          Bankruptcy Code section 365 (to the extent applicable), including
                          providing adequate assurance of such bidder’s ability to perform in the
                          future the contracts and leases proposed in its bid to be assumed by the
                          Debtors and assigned to the bidder (the “Adequate Assurance
                          Information”), in a form that will permit the Debtors to disseminate
                          immediately such evidence to the Contract Counterparties to such
                          contracts and leases that request such Adequate Assurance Information;

                xv        constitutes a good faith, bona fide offer to effectuate the proposed
                          transaction; and

                xvi       is received on or before the Bid Deadline (as such deadline may be
                          extended in accordance with these Bidding Procedures).

        The Debtors will determine, in consultation with the Consultation Parties, whether to
entertain bids that do not conform to one or more of the requirements specified herein and deem
such bids to be Qualified Bids. The Debtors, in their sole and absolute discretion following
consultation with the Consultation Parties, shall make a determination regarding whether a bid
constitutes a Qualified Bid and shall notify bidders via email whether their bids have been
determined to be Qualified Bids by no later than November 1, 2019 at 11:00 a.m. (prevailing
Eastern Time).

           b.          Non-Conforming Bids

        The Debtors, after consultation with the Consultation Parties, shall have the right to deem
a bid a Qualified Bid even if such bid does not conform to one or more of the requirements
above or does not include one or more Required Bid Documents. If the Debtors receive a bid
prior to the Bid Deadline that is not a Qualified Bid, the Debtors may provide the bidder with the
opportunity to remedy any deficiencies following the Bid Deadline but not later than one
Business Day prior to the Auction. If any bid is determined by the Debtors not to be a Qualified
Bid, and the applicable bidder fails to remedy such bid in accordance with these Bidding
Procedures, the Debtors shall promptly instruct the Deposit Agent to return such bidder’s Good
Faith Deposit.

                                                    7
19-23802-rdd         Doc 116    Filed 10/22/19 Entered 10/22/19 17:17:07            Main Document
                                             Pg 28 of 45


           c.          Potential Bidder Representations

        By submission of its bid, each Qualified Bidder shall be deemed to acknowledge and
represent that it (i) has not and will not engage in any collusion with respect to the bidding or the
sale of any of the Purchased Assets as described herein, (ii) has had an opportunity to conduct
any and all due diligence regarding the Purchased Assets that are the subject of the Auction prior
to making any such bids, (iii) has relied solely upon its own independent review, investigation
and/or inspection of any documents and/or the Purchased Assets in making its bid and (iv) did
not rely upon any written or oral statements, representations, promises, warranties or guaranties
whatsoever, whether express, implied, by operation of law or otherwise, regarding the Purchased
Assets, or the completeness of any information provided in connection therewith, except as
expressly stated in these Bidding Procedures or, as to the Successful Bidder(s), the asset
purchase agreement(s) with such Successful Bidder(s). Without the written consent of the
Debtors, a Qualified Bidder may not amend, modify or withdraw its Qualified Bid, except for
proposed amendments to increase the amount or otherwise improve the terms of its Qualified
Bid, during the period that such Qualified Bid is required to remain irrevocable.

           d.          Distribution and Evaluation of Qualified Bids

        All Qualified Bids will be considered by the Debtors; bids other than Qualified Bids will
not be considered. The Debtors may, after consultation with the Consultation Parties, evaluate
bids on any grounds, including, but not limited to:

                i         the amount of the purchase price, including non-cash consideration, set
                          forth in the bid;

                ii        the value to be provided to the Debtors under the bid, including the net
                          economic effect upon the Debtors’ estates;

                iii       any benefit to the Debtors’ bankruptcy estates from any assumption of
                          liabilities;

                iv        the transaction structure and execution risk, including conditions to and
                          certainty of closing; termination provisions; availability of financing and
                          financial wherewithal to meet all commitments; and required
                          governmental or other approvals;

                v         the anticipated timing to closing and whether such timing is consistent
                          with the Debtors’ adherence to, among other things, the Stalking Horse
                          APA;

                vi        the impact on employees and employee claims against the Debtors;

                vii       the presence of any governmental, licensing, regulatory or other approvals
                          or consents in a bid, and the anticipated timing or likelihood of obtaining
                          such approvals or consents;

                viii      the impact on trade and other creditors; and
                                                    8
19-23802-rdd      Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07            Main Document
                                            Pg 29 of 45


                 ix      any other factors the Debtors may reasonably deem relevant consistent
                         with their fiduciary duties.

       For the avoidance of doubt, the presence of any governmental, licensing, regulatory or
other approvals or consents in a bid, and the anticipated timing or likelihood of obtaining such
approvals or consents, may be grounds for the Debtors, in their sole discretion, to determine that
such bid (i) is not a Qualified Bid or (ii) is not higher or otherwise better than any other Qualified
Bid.

        In evaluating the bids, the Debtors, after consultation with the Consultation Parties, shall
also make a determination regarding which Qualified Bid(s) is the highest or best Qualified Bid
for the Purchased Assets and will therefore serve as the starting point at the Auction (the
“Baseline Bids” and, each, a “Baseline Bid”). To the extent the Baseline Bid(s) is not the
Stalking Horse Bid, the Baseline Bid(s) must collectively exceed the Stalking Horse Bidder’s bid
of $24,750,000.00, plus the Termination Fee, plus the maximum possible amount of the Buyer
Expense Reimbursement, plus an additional amount of two hundred fifty thousand dollars
($250,000). No later than November 1, 2019, the Debtors shall distribute a detailed summary of
all Qualified Bids received by the Debtors to all Qualified Bidders (including the Stalking Horse
Bidder), including a valuation of all components of such Qualified Bids. The Debtors shall
provide a redacted version of the full asset purchase agreements submitted by such Qualified
Bidders to all other Qualified Bidders upon request within one (1) business day of the Bid
Deadline.

        On or before November 4, 2019 at 10:00 a.m. (prevailing Eastern Time) (the
“Designation Deadline”), the Debtors shall designate the Baseline Bid and distribute the same at
the Auction. The Debtors shall also provide copies of such Baseline Bid to all of the Qualified
Bidders (including the Stalking Horse Bidder) and each of the Consultation Parties. To the
extent the Baseline Bid(s) is not the Stalking Horse Bid, the Debtors shall also provide to all
Qualified Bidders (including the Stalking Horse Bidder) and each of the Consultation Parties a
detailed calculation of the value of the Qualified Bid(s) comprising the Baseline Bid(s).

       4.        Auction

            a.        Scheduled Time and Date of the Auction

       One or more auctions for the Assets (the “Auction”) may be held in accordance with
these Bidding Procedures and upon notice to all Qualified Bidders that have submitted Qualified
Bids. The Auction, if held, is scheduled to be conducted at the offices of McDermott Will &
Emery LLP, 340 Madison Ave., New York, New York 10173 on November 4, 2019 at 10:00
a.m. (prevailing Eastern Time), or such later time or other location as designated by the
Debtors in a notice filed on the docket of the Court and published on the Debtors’ case
information website (located at https://cases.stretto.com/agera (the “Case Information
Website”)).

       If no Qualified Bid (other than the Stalking Horse Bid) is submitted by the Bid Deadline
with respect to the Assets or any lot of assets, the Debtors may, after consultation with the
Consultation Parties and the Stalking Horse Bidder, elect to cancel the Auction with respect to

                                                  9
19-23802-rdd    Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07           Main Document
                                          Pg 30 of 45


such assets and, as applicable, seek approval of the transactions contemplated in the Stalking
Horse Bid at the Sale Hearing (as defined below).

           b.     Participants and Attendees

        Principals, representatives or agents of the Debtors, BP, the Stalking Horse Bidder, the
Committee, and any Qualified Bidder that has submitted a Qualified Bid (and the legal and
financial advisors to each of the foregoing) will be entitled to attend the Auction. Any other
creditor of the Debtors will be permitted to attend the Auction upon advance notice by such
creditor of at least two (2) business days to the Debtor Notice Parties. Only Qualified Bidders
will be entitled to make any subsequent bids at the Auction. Each Qualified Bidder participating
in the Auction must confirm that it (a) has not and will not engage in any collusion with respect
to the bidding or the sale of any of the Purchased Assets as described herein, (b) has reviewed,
understands and accepts these Bidding Procedures, (c) has consented to the jurisdiction of the
Court and (d) intends to consummate its Qualified Bid if it is selected as the Successful Bid.
Each Qualified Bidder participating in the Auction shall appear in person at the Auction or
through a duly authorized representative.

           c.     Auction Procedures

        To the extent the Baseline Bid(s) is not the Stalking Horse Bid, the Baseline Bid(s) must
collectively exceed the Stalking Horse Bidder’s bid of $24,750,000.00, plus the Termination Fee,
plus the maximum possible amount of the Buyer Expense Reimbursement, plus an additional
amount of two hundred fifty thousand dollars ($250,000);

        Bidding at the Auction will begin with the Baseline Bid(s) and continue, in one or more
rounds of bidding, so long as, during each round, at least one subsequent bid is submitted by a
Qualified Bidder(s) that (i) improves upon such Qualified Bidder’s immediately prior Qualified
Bid (an “Overbid”) and (ii) the Debtors determine, in consultation with the Consultation Parties,
that such Overbid or combination of Overbids is (a) for the first round, a higher or otherwise
better offer than the Baseline Bid(s) (taking into account, if applicable, the Buyer Expense
Reimbursement and Termination Fee for the Stalking Horse Bidder) and (b) for subsequent
rounds, a higher or otherwise better offer than the Leading Bid(s) (as defined below).

        After the first round of bidding and between each subsequent round of bidding, the
Debtors will determine, after consultation with the Consultation Parties, and announce the bid or
bids that they believe to be the highest or otherwise best offer or combination of offers (the
“Leading Bid”), as well as provide a detailed calculation of the value of such Leading Bid. A
round of bidding will conclude after each participating Qualified Bidder has had the opportunity
to submit a subsequent bid with full knowledge and written confirmation of the Leading Bid.

        In connection with any of its bids at the Auction, the Stalking Horse Bidder shall receive
a credit equal to the aggregate of (i) the Termination Fee and (ii) the maximum possible amount
of the Buyer Expense Reimbursement payable by the Debtors pursuant to the Stalking Horse
APA. Additionally, to the extent bids are submitted at the Auction for less than all of the
Purchased Assets contemplated by the Stalking Horse APA, in accordance with and as permitted


                                                10
19-23802-rdd     Doc 116     Filed 10/22/19 Entered 10/22/19 17:17:07            Main Document
                                          Pg 31 of 45


by these Bidding Procedures, the Stalking Horse Bidder shall have the right, but not the
obligation, to elect to bid on less than all of such Purchased Assets.

        The Debtors, in their sole discretion and in consultation with the Consultation Parties and
the Stalking Horse Bidder, may employ and announce at the Auction additional procedural rules
that are reasonable under the circumstances for conducting the Auction, including, but not
limited to, bidding increments and other requirements for each round of bidding, provided that
such rules are (A) not materially inconsistent with the order entered by the Court approving these
Bidding Procedures, the Bankruptcy Code or any other order of the Court entered in connection
herewith and (B) disclosed to each Qualified Bidder.

       The Debtors shall maintain a transcript of all bids made and announced at the Auction,
including the Baseline Bid(s), all subsequent bid(s), the Leading Bid(s), the Backup Bid(s) and
the Successful Bid(s) (each as defined below).

           d.      Selection of Successful Bid(s)

        Prior to the conclusion of the Auction, the Debtors shall (a) review and evaluate each bid
made at the Auction on the basis of financial and contractual terms and other factors relevant to
the sale process, including those factors affecting the speed and certainty of consummating the
sale transaction, (b) determine and identify, with the Consultation Parties, the highest or
otherwise best offer or collection of offers (the “Successful Bid(s)”), (c) determine and identify,
with the Consultation Parties, the next highest or otherwise best offer or collection of offers (the
“Backup Bid(s)”) and (d) notify all Qualified Bidders participating in the Auction, prior to its
adjournment, of the identity of the party or parties that submitted the Successful Bid(s) (the
“Successful Bidder(s)”), the amount and other material terms of the Successful Bid(s), the
identity of the party or parties that submitted the Backup Bid(s) (the “Backup Bidder(s)”) and the
amount and other material terms of the Backup Bid(s). No additional bids may be considered
after the Auction is closed. If, following the Auction, the Stalking Horse Bidder is not the
Successful Bidder, then the Debtors will (a) file a notice (such notice being the “Notice of
Auction Results”) on November 4, 2019 at 5:00 p.m. (ET), which will, among other things,
include the identity of the Successful Bidder(s) and Backup Bidder(s), with the Court and cause
such notice to be published on the Case Information Website, which shall contain the Successful
Bidder(s)’ and Backup Bidder(s)’ proposed form of adequate assurance of future performance
and constitute definitive proof that the Debtors have closed the Auction.

        The Backup Bid shall remain open and irrevocable until the earliest to occur of (i) the
Closing Date, and (ii) the release of such bid by the Debtors in writing (such date, the “Backup
Bid Expiration Date”). If a transaction with the Successful Bidder is terminated prior to the
Backup Bid Expiration Date, the Back-Up Bidder shall be deemed the Successful Bidder and
shall be obligated to consummate the Back-Up Bid as if it were the Successful Bid.

         Notwithstanding anything to the contrary set forth in these Bidding Procedures, the
Stalking Horse Bidder shall not be required to serve as the Backup Bidder for anything less than
all of the Purchased Assets contemplated by the Stalking Horse APA.



                                                11
19-23802-rdd     Doc 116     Filed 10/22/19 Entered 10/22/19 17:17:07            Main Document
                                          Pg 32 of 45


       5.      Termination Fee and Buyer Expense Reimbursement

        The Debtors have agreed that they must pay the Termination Fee and Buyer Expense
Reimbursement (as defined in the Stalking Horse APA) to the Stalking Horse Bidder under
certain conditions and circumstances as set forth in the Stalking Horse APA. Payment of the
Termination Fee and Buyer Expense Reimbursement shall be governed by the Stalking Horse
APA and the Bidding Procedures Order.

       6.      Consultation Parties

        The term “Consultation Parties” as used in these Bidding Procedures shall mean (i) the
official committee of unsecured creditors appointed in the Debtors’ chapter 11 cases, if any (the
“Committee”) and (ii) BP.

        The Debtors shall use their reasonable best efforts to consult and confer with the
Consultation Parties in respect of all material aspects of the bidding and Auction process in order
to maximize value for all parties in interest. For the avoidance of doubt, however, the
consultation rights provided to the Consultation Parties by these Bidding Procedures shall not
limit the Debtors’ discretion in any way and shall not include the right to veto any decision made
by the Debtors in the exercise of their business judgment.

        The Debtors may not modify the consultation or consent rights of any of the Consultation
Parties set forth herein without the consent of such affected party; provided, however, that the
Debtors may, in the exercise of their business judgment, take such steps as are necessary to
ensure a competitive and transparent bidding and Auction process, including, but not limited to,
limiting (but not eliminating) the consultation rights of a Consultation Party that is or becomes a
Qualified Bidder.

       7.      The Sale Hearing

       The hearing to consider the proposed Sale Order (the “Sale Hearing”) shall be held on
November 5, 2019 at 10:00 a.m. (prevailing Eastern Time) before the Honorable Robert D.
Drain in the United States Bankruptcy Court for the Southern District of New York, 300
Quarropas Street White Plains, NY 10601-4140.

        The Sale Hearing may be adjourned by the Debtors by an announcement of the adjourned
date at a hearing before the Court or by filing a notice on the Court’s docket. At the Sale
Hearing, the Debtors will seek the Court’s approval of the Successful Bid(s) and, in their sole
discretion, the Backup Bid(s).

        The Debtors’ presentation to the Court of the Successful Bid(s) and Backup Bid(s) will
not constitute the Debtors’ acceptance of such bid(s), which acceptance will only occur upon
approval of such bid(s) by the Court. Following the Court’s entry of the Sale Order approving
such bid(s), the Debtors and the Successful Bidder(s) shall proceed to consummate the
transaction(s) contemplated by the Successful Bid(s). If the Debtors and the Successful
Bidder(s) fail to consummate the proposed transaction(s), then the Debtors shall file a notice
with the Court advising of such failure. Upon the filing of such notice with the Court, the

                                                12
19-23802-rdd       Doc 116   Filed 10/22/19 Entered 10/22/19 17:17:07             Main Document
                                          Pg 33 of 45


Backup Bid(s) will be deemed to be the Successful Bid(s) and the Debtors will be authorized but
not directed, in their sole discretion, to effectuate the transaction(s) with the Backup Bidder(s)
subject to the terms of the Backup Bid(s) of such Backup Bidder(s) without further order of the
Court. If such failure to consummate the sale is the result of a breach by the Successful
Bidder(s) (such bidder(s), the “Breaching Bidder(s)”) of its (their) purchase agreement(s), the
Debtors reserve the right to seek all available remedies from the Breaching Bidder(s), subject to
the terms of the applicable purchase agreement.

       8.      Return of Good Faith Deposit

        The Good Faith Deposits of all Qualified Bidders will be held in escrow by the Deposit
Agent and will not become property of the Debtors’ bankruptcy estates unless released from
escrow pursuant to the terms of the applicable escrow agreement or pursuant to further order of
the Court. The Deposit Agent will retain the Good Faith Deposits of the Successful Bidder(s)
and the Backup Bidder(s) until the closing of the transaction(s) contemplated by the Successful
Bid(s) or the Backup Bid(s), as applicable, in accordance with Section 4.d. above, except as
otherwise ordered by the Court. The Good Faith Deposits (and all interest accrued thereon) of
the other Qualified Bidders will be returned within four Business Days after the entry of the Sale
Order. At the closing of the transaction contemplated by the Successful Bid(s), the Successful
Bidder(s) will receive a credit in the amount of its Good Faith Deposit (plus all interest accrued
thereon). All remaining Good Faith Deposits (and all interest accrued thereon) held by the
Deposit Agent will be released by the Deposit Agent four Business Days after the closing of the
transaction(s) contemplated by the Successful Bid(s); provided, the Deposit Agent will retain the
Good Faith Deposit of a Breaching Bidder pending a ruling by the Court as to the amount of
damages owed, if any, by such Breaching Bidder to the Debtors.

       9.      As Is, Where Is

       The sale of the Assets shall be on an “as is, where is” basis and without representations or
warranties of any kind, nature or description by the Debtors, their agents or their estates, except
as provided in any agreement with respect to the sale or sales approved by the Court.

       10.     Free and Clear of Any and All Interests

        All of the Debtors’ right, title and interest in and to the Assets subject thereto shall be
sold free and clear of any pledges, liens, security interests, encumbrances, claims, charges,
options and interests thereon (collectively, the “Interests”) to the maximum extent permitted by
Bankruptcy Code section 363, with such Interests to attach to the net proceeds of the sale of the
Assets with the same validity and priority as such Interests attached to the Assets immediately
prior to Closing.

       11.     Reservation of Rights of the Debtors

        Except as otherwise provided in these Bidding Procedures or the Bidding Procedures
Order, the Debtors reserve the right, after consultation with the Consultation Parties to:

               i       determine which interested party is a Potential Bidder;

                                                 13
19-23802-rdd        Doc 116   Filed 10/22/19 Entered 10/22/19 17:17:07           Main Document
                                           Pg 34 of 45


               ii       determine which bidder is a Qualified Bidder;

               iii      determine which bid is a Qualified Bid;

               iv       determine which Qualified Bid is a Baseline Bid;

               v        determine which Qualified Bid is the highest or otherwise best offer for
                        the Purchased Assets and which is the next highest or otherwise best offer;

               vi       reject any bid that the Debtors deem to be (a) inadequate or insufficient,
                        (b) not in conformity with the requirements of these Bidding Procedures
                        or the requirements of the Bankruptcy Code, the Bankruptcy Rules and the
                        Local Bankruptcy Rules or (c) contrary to the best interests of the Debtors
                        and their estates;

               vii      impose additional terms and conditions with respect to all Potential
                        Bidders;

               viii     cancel the Auction;

               ix       extend the deadlines set forth herein; and

               x        modify these Bidding Procedures and implement additional procedural
                        rules that the Debtors determine will better promote the goals of the
                        bidding process and discharge the Debtors’ fiduciary duties.

       The Debtors also reserve the right to consult with the Stalking Horse Bidder about
extending the Bid Deadline or cancelling the Auction.

        Nothing in these Bidding Procedures shall require the Debtors to take any action, or to
refrain from taking any action, with respect to these Bidding Procedures, to the extent that the
Debtors determine, or based on the advice of counsel, that taking such action, or refraining from
taking such action, as applicable, is required to comply with applicable law or their fiduciary
duties under applicable law.




                                                 14
19-23802-rdd   Doc 116   Filed 10/22/19 Entered 10/22/19 17:17:07   Main Document
                                      Pg 35 of 45


                                     Exhibit 3

                                Form of Sale Notice
19-23802-rdd       Doc 116        Filed 10/22/19 Entered 10/22/19 17:17:07                    Main Document
                                               Pg 36 of 45


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
    In re:                                           )           Chapter 11
                                                     )
    AGERA ENERGY LLC, et al.,1                       )           Case No. 19-23802 (RDD)
                                                     )
                            Debtors.                 )           (Jointly Administered)
                                                     )

      NOTICE OF SALE, BIDDING PROCEDURES, AUCTION AND SALE HEARING

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11
of the United States Code in the United States Bankruptcy Court for the Southern District of
New York (the “Court”) on October 4, 2019 (the “Petition Date”).

        PLEASE TAKE FURTHER NOTICE that, on the Petition Date, the Debtors filed a
motion (the “Sale Motion”),2 [ECF No. 16], with the Court seeking entry of orders, among other
things, approving (a) procedures for the solicitation of bids in connection with the proposed sale
of substantially all of the Debtors’ assets (the “Sale”), subject to the submission of higher or
otherwise better offers in an auction process (the “Auction”), (b) the form and manner of notice
related to the Sale and (c) procedures for the assumption and assignment of contracts and leases
in connection with the Sale.

        PLEASE TAKE FURTHER NOTICE that a party (the “Stalking Horse Bidder”) has
already submitted a binding bid (the “Stalking Horse Bid”) for certain of the Assets, as set forth
in a certain asset purchase agreement (the “Stalking Horse APA”). The Stalking Horse Bid
remains subject to higher and/or better offers.

        PLEASE TAKE FURTHER NOTICE that, on _________ ____, 2019, the Court
entered an order (the “Bidding Procedures Order”), [ECF No. __], approving, among other
things, the Bidding Procedures, which establish the key dates and times related to the Sale and
the Auction. All interested bidders should carefully read the Bidding Procedures Order and the
Bidding Procedures in their entirety.3




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Sale
Motion.
3
 To the extent of any inconsistencies between the Bidding Procedures and the summary descriptions of the Bidding
Procedures in this notice, the terms of the Bidding Procedures shall control in all respects.
19-23802-rdd       Doc 116       Filed 10/22/19 Entered 10/22/19 17:17:07                    Main Document
                                              Pg 37 of 45


                    Contact Persons for Parties Interested in Submitting a Bid

       The Bidding Procedures set forth the requirements for submitting a Qualified Bid, and
any person interested in making an offer to purchase the Assets must comply strictly with the
Bidding Procedures. Only Qualified Bids will be considered by the Debtors, in accordance with
the Bidding Procedures.

                   Any interested bidder should contact, as soon as practicable:

Stifel, Nicolaus & Co., Inc. and Miller Buckfire & Co., LLC (“Miller Buckfire”) (Attn: Richard
Klein and James Georgiow; richard.klein@millerbuckfire.com and jgeorgiow@stifel.com).

                                   Obtaining Additional Information

        Copies of the Stalking Horse APA, the Bidding Procedures Order, the Bidding
Procedures, and the proposed Sale Order are available upon request to the Debtors’ noticing
agent, Stretto, at https://cases.stretto.com/agera.

                                     Important Dates and Deadlines4

        (i)      Bid Deadline. The deadline to submit a Qualified Bid is November 1, 2019 at
                 11:00 a.m. (prevailing Eastern Time).

        (ii)     Sale Objection Deadline. The deadline to file an objection with the Court to the
                 Sale, and all objections relating to the Stalking Horse Bidder, or the Sale
                 (collectively, the “Sale Objection”) is November 1, 2019 at 4:00 p.m.
                 (prevailing Eastern Time) (the “Sale Objection Deadline”).

        (iii)    Auction. In the event that the Debtors timely receive a Qualified Bid in addition
                 to the Stalking Horse Bid, and subject to the satisfaction of any further conditions
                 set forth in the Bidding Procedures, the Debtors intend to conduct an Auction for
                 the Assets. The Auction, if one is held, will commence on November 4, 2019 at
                 10:00 a.m. (prevailing Eastern Time) at the offices of McDermott Will and
                 Emery, 340 Madison Avenue, New York, New York 10173.

        (iv)     Sale Hearing. A hearing (the “Sale Hearing”) to consider the proposed Sale will
                 be held before the Court on November 5, 2019 at 10:00 a.m. (prevailing
                 Eastern Time), or such other date as determined by the Court, at 300 Quarropas
                 Street White Plains, NY 10601-4140.

                                              Filing Objections

        Sale Objections, if any, must (a) be in writing, (b) state, with specificity, the legal and
factual bases thereof, (c) be filed with the Court by no later than the Sale Objection Deadline
and (d) be served on (1) proposed counsel to the Debtors, McDermott Will & Emery LLP, 340

4
 The following dates and deadlines may be extended by the Debtors or the Court pursuant to the terms of the
Bidding Procedures and the Bidding Procedures Order.
                                                        2
19-23802-rdd    Doc 116     Filed 10/22/19 Entered 10/22/19 17:17:07           Main Document
                                         Pg 38 of 45


Madison Avenue, New York, NY 10173 (Attn: Darren Azman and Ravi Vohra;
dazman@mwe.com and rvohra@mwe.com), (2) counsel to the Committee, Kilpatrick Townsend
& Stockton LLP, Kilpatrick Townsend & Stockton LLP, The Grace Building, 1114 Avenue of
the Americas, New York, NY 10036-7703 (Attn: Todd C. Meyers;
tmeyers@kilpatricktownsend.com) and Kilpatrick Townsend & Stockton LLP, 1100 Peachtree
Street NE Suite 2800, Atlanta, GA USA 30309 (Attn: Colin M. Bernardino;
cbernardino@kilpatricktownsend.com), (3) the U.S. Trustee, U.S. Federal Office Building, 201
Varick Street, Suite 1006, New York, NY 10014 (Attn: Andrea B. Schwartz, Esq. and Shannon
Scott, Esq.; andrea.b.schwartz@usdoj.gov and shannon.scott2@usdoj.gov), (4) counsel to the
Stalking Horse Bidder, McGuireWoods LLP, 500 East Pratt Street, Suite 1000, Baltimore, MD
21202 (Attn: Cecil E. Martin III; cmartin@mcguirewoods.com), (5) counsel to BP Energy
Company, Haynes & Boone LLP, 1221 McKinney Street, Suite 2100, Houston, TX 77010 (Attn:
Kelli S. Norfleet and Kathryn Shurin; kelli.norfleet@haynesboone.com and
kathryn.shurin@haynesboone.com), and (6) any other party that has requested notice pursuant to
Bankruptcy Rule 2002 (collectively, the “Objection Notice Parties”), with a copy to the Court’s
Chambers.

        CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

        Any party or entity who fails to timely make an objection to the Sale on or before the
Sale Objection Deadline in accordance with the Bidding Procedures Order and this Notice
shall be forever barred from asserting any objection to the Sale, including with respect to the
transfer of the assets free and clear of all liens, claims, encumbrances and other interests.

                                NO SUCCESSOR LIABILITY

       For more information on the Debtors’ business, refer to the Declaration of Todd
Sandford Pursuant to Rule 1007-2 of the Local Bankruptcy Rules for the Southern District of
New York in Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings (the “First
Day Declaration”) [ECF No. 3]. Upon Court approval, the Sale will be free and clear of,
among other things, any claim arising from any conduct of the Debtors prior to the closing of
the Sale, whether known or unknown, whether due or to become due, whether accrued,
absolute, contingent or otherwise, so long as such claim arises out of or relates to events
occurring prior to the closing of the Sale. Accordingly, as a result of the Sale, the Successful
Bidder will not be a successor to any of the Debtors by reason of any theory of law or equity,
and the Successful Bidder will have no liability, except as expressly provided in the Purchase
Agreement, for any liens, claims, encumbrances and other interests against or in any of the
Debtors under any theory of law, including successor liability theories.

                       [Remainder of This Page Intentionally Left Blank]




                                               3
19-23802-rdd   Doc 116    Filed 10/22/19 Entered 10/22/19 17:17:07       Main Document
                                       Pg 39 of 45


Dated: October __, 2019                MCDERMOTT WILL & EMERY LLP
       New York, NY
                                       /s/
                                       Timothy W. Walsh
                                       Darren Azman
                                       Ravi Vohra
                                       340 Madison Avenue
                                       New York, NY 10173
                                       Telephone: (212) 547-5615
                                       Facsimile: (212) 547-5444
                                       Email: dazman@mwe.com
                                              rvohra@mwe.com

                                       Proposed Counsel to the Debtors
                                       and Debtors in Possession




                                          4
19-23802-rdd   Doc 116   Filed 10/22/19 Entered 10/22/19 17:17:07     Main Document
                                      Pg 40 of 45


                                     Exhibit 4

                 Form of Potential Assumption and Assignment Notice
19-23802-rdd       Doc 116        Filed 10/22/19 Entered 10/22/19 17:17:07                    Main Document
                                               Pg 41 of 45


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
    In re:                                           )           Chapter 11
                                                     )
    AGERA ENERGY LLC, et al.,1                       )           Case No. 19-23802 (RDD)
                                                     )
                            Debtors.                 )           (Jointly Administered)
                                                     )

    NOTICE OF ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS OR
                   UNEXPIRED LEASES AND CURE AMOUNT

        You are receiving this Notice because you may be a retail electricity or natural gas
customer of Agera Energy LLC, energy.me midwest llc (d/b/a Energy Me), or Aequitas
Energy Inc. (collectively, the “Agera Opco Entities”). The Agera Opco Entities are Debtors
in the above captioned chapter 11 cases (collectively, with its subsidiaries and affiliates that
commenced chapter 11 cases, the “Debtors”). Please read this notice carefully as your
rights may be affected by the transactions described herein.

        If you have questions concerning this notice, please contact your sales representative or
call the Agera Opco Entities’ customer service center at (877) 273-7276. Residential customers
with questions about their rights as a consumer of electricity under state law and regulations may
contact their state regulator or residential consumer representative.

        On October 4, 2019, the Debtors filed voluntary petitions for chapter 11 relief in the
United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”). Since commencing the chapter 11 cases, the Debtors have continued to operate their
businesses, and have continued to provide your electricity or natural gas service, as usual. As
part of their restructuring efforts, the Agera Opco Entities are seeking to sell certain of their
assets (the “Assets”), which may include the Agera Opco Entities’ contracts (including any
renewals or extensions thereof) with customers of their retail power and natural gas businesses
such as yourself (collectively, the “Customer Contracts”). The Bankruptcy Court has approved a
motion filed by the Debtors to establish procedures (the “Bidding Procedures”) to select a
purchaser for the Assets, who will be providing you service instead of the Agera Opco Entities.

        The Agera Opco Entities have actively sought another qualified electricity and natural
gas supplier to purchase their customers’ contracts and provide uninterrupted service to their
customers. On October 3, 2019, the Agera Opco Entities received an offer to purchase the
Assets from Exelon Generation Company, LLC (“Exelon”). Your contract (and any renewals or
extensions thereof) with the applicable Agera Opco Entity may be transferred to Exelon. The
transfer and assignment of your contract will occur as soon as possible after the transaction

1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
19-23802-rdd        Doc 116        Filed 10/22/19 Entered 10/22/19 17:17:07                       Main Document
                                                Pg 42 of 45


closes. Additional information regarding Exelon may be obtained from counsel to the Debtors,
McDermott Will & Emery LLP, 340 Madison Ave New York, NY 10173 (Attn: Darren Azman
and Ravi Vohra; dazman@mwe.com and rvohra@mwe.com). You have a right to request that
Exelon provide you with adequate assurance of future performance (i.e., information that will
allow you to evaluate whether Exelon will be able to deliver uninterrupted electricity or natural
gas to you following the successful transfer and assignment of your Customer Contract to
Exelon).

        The Agera Opco Entities have established procedures to transfer their Customer
Contracts to Exelon. The procedures include a process to ensure that retail customers, such as
yourself, receive notice that their Customer Contracts will be transferred and assigned to Exelon.
Exelon is a qualified competitive energy supplier2 that has agreed to provide your
electricity and natural gas service on the same rates, terms and conditions in your current
customer contract with the applicable Agera Opco Entity. Other than the change in your
retail energy supplier, your electricity and natural gas service will NOT be affected by this
sale. You may have related rights as a consumer of electricity under state law and
regulations (as those rights may be impacted by the Chapter 11 Cases).

        Exelon’s offer is subject to higher and better offers at an auction (the “Auction”) that will
take place on November 4, 2019 if the Debtors receive at least one (1) Qualified Bid (as defined
in the Bidding Procedures) other than Exelon’s bid. If a Qualified Bidder (as defined in the
Bidding Procedures) other than Exelon submits the highest bid at the Auction, your Customer
Contract may be assumed and assigned to such Qualified Bidder.

        If a Qualified Bidder other than Exelon prevails at the Auction, the Debtors will file a
Notice of Auction Results (as defined in the Bidding Procedures) with the Bankruptcy Court on
November 4, 2019, identifying the Successful Bidder(s) and Backup Bidder(s) (as defined in the
Bidding Procedures). The Notice of Auction Results will also include the Successful Bidder(s)’
and Backup Bidder(s)’ proposed form of adequate assurance of future performance (i.e.,
information that will allow you to evaluate whether the Successful Bidder(s) or Backup
Bidder(s) will be able to deliver uninterrupted electricity or natural gas to you following the
successful transfer and assignment of your Customer Contract to the Successful Bidder or
Backup Bidder(s)). You have a right to file an objection related to: (i) the identity of and ability
of the Successful Bidder(s) or Backup Bidder(s) to provide adequate assurance of future
performance or (ii) the ability of the Stalking Horse Bidder to provide adequate assurance of
future performance with respect to your Customer Contract (an “Adequate Assurance
Objection”).

        A schedule of each Customer Contract you have with any Agera Opco Entity that may be
transferred and assigned to Exelon, along with any proposed “Cure Amounts” necessary for the
assumption and assignment of your contract(s), is attached hereto as Exhibit A. A complete
schedule listing all of the Customer Contracts (the “Executory Contract List” ) that may be
transferred and assigned to Exelon will be filed with the Bankruptcy Court as soon as practicable
after October 18, 2019. You may review or obtain a copy of the Executory Contract List by (a)

2
 A competitive retail energy supplier sells electricity and natural gas in regulated energy markets to residential,
commercial and industrial end-use customers in your applicable state.

                                                           2
19-23802-rdd    Doc 116      Filed 10/22/19 Entered 10/22/19 17:17:07            Main Document
                                          Pg 43 of 45


visiting the Court’s website at https://pcl.uscourts.gov/pcl/index.jsf for a fee, (b) the Debtors’
case information website, located at https://cases.stretto.com/agera, or (c) emailing
teamagera@stretto.com. Each Cure Amount listed on Exhibit A and the Executory Contract
List represents all liabilities of any nature that the Debtors believe they have arising under a
Customer Contract prior to the closing of the Sale, whether known or unknown, whether due
or to become due, whether accrued, absolute, contingent or otherwise, so long as such
liabilities arise out of or relate to events occurring prior to the closing of the Sale. If you
believe your Cure Amount is listed with an incorrect amount on Exhibit A, you must object in
accordance with the procedures described in this Notice.

       Please be assured that there will be no interruption of service under your electricity
or natural gas contract as a result of this sale process. You will not need to take any action
to switch to Exelon or a Successful Bidder. To the extent that you receive an invoice
directly from the applicable Agera Opco Entity, you will be advised of a new payment
address.

        If you do not wish to object to the transfer of your Customer Contract to Exelon or
a Successful Bidder, on the same rates, terms and conditions that you have already agreed
to with the Agera Opco Entities, you do not need to take any action in response to this
notice. As stated above, only the provider of your service will change, and you will see its
name and/or logo on your bills going forward after assignment. Your service will continue
on the same rates, terms and conditions in your current electric service contract. For any
accounts currently invoiced by the Agera Opco Entities, you will be advised of a new
payment address. Be aware that, if you do not file an objection to the assignment of your
Customer Contract, including any objection relating to the Cure Amount and the ability of
Exelon to provide you with adequate assurance of future performance (an “Assumption and
Assignment Objection”) by November 1, 2019 at 4:00 p.m. (prevailing Eastern Time), you
will not be able to object to the transfer and assignment later in these Chapter 11 Cases. As
noted above, you may have related rights as a consumer of electricity under state law and
regulations (as those rights may be impacted by the Chapter 11 Cases).

        If you object to the transfer of your Customer Contract to Exelon, your objection must (i)
be in writing, (ii) be filed with the Bankruptcy Court, and (iii) be served as described below, so
as to be actually received by November 1, 2019 at 4:00 p.m. (prevailing Eastern Time) (the
“Assumption and Assignment Objection Deadline”). If you file an objection you must clearly
explain the reason for your objection. All objections to the proposed assignment of your
Customer Contract will be heard by the Bankruptcy Court at the Sale Hearing.

      The Sale Hearing will take place before the Honorable Robert D. Drain, United States
Bankruptcy Judge, United States Bankruptcy Court, Southern District of New York, 300
Quarropas Street White Plains, NY 10601-4140 on November 5, 2019 at 2:00 p.m. (prevailing
Eastern Time). A summary of the important dates and deadlines is below:

         November 1, 2019       Sale Objection Deadline and Assumption and
         at 4:00 p.m.           Assignment Objection Deadline (including Exelon’s
                                ability to provide you with adequate assurance of future
                                performance)

                                                 3
19-23802-rdd    Doc 116     Filed 10/22/19 Entered 10/22/19 17:17:07           Main Document
                                         Pg 44 of 45


         November 4, 2019      Notice of Auction Results (if applicable)
         at 5:00 p.m.
         November 5, 2019      Sale Hearing regardless of whether the Auction is
         at 10:00 a.m.         conducted
         November 12, 2019     Adequate Assurance Objection Deadline (for a
         at 4:00 p.m. (ET)     Successful Bidder other than Exelon)

                                       Filing Objections

        Assumption and Assignment Objections must (a) be in writing, (b) comply with the
Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules, (c) state, with specificity, the
legal and factual bases thereof, including, if applicable, the Cure Amount that the Contract
Counterparty believes is required to cure defaults under the relevant Customer Contract, (d) be
filed with the United States Bankruptcy Court for the Southern District of New York, 300
Quarropas Street, Room 248, White Plains, NY 10601-4140, by no later than November 1, 2019
at 4:00 p.m. (prevailing Eastern Time) and (e) be served on (1) proposed counsel to the
Debtors, McDermott Will & Emery LLP, 340 Madison Avenue, New York, NY 10173 (Attn:
Darren Azman and Ravi Vohra; dazman@mwe.com and rvohra@mwe.com), (2) counsel to the
Committee, Kilpatrick Townsend & Stockton LLP, The Grace Building, 1114 Avenue of the
Americas, New York, NY 10036-7703 (Attn: Todd C. Meyers;
tmeyers@kilpatricktownsend.com) and Kilpatrick Townsend & Stockton LLP, 1100 Peachtree
Street NE Suite 2800, Atlanta, GA USA 30309 (Attn: Colin M. Bernardino;
cbernardino@kilpatricktownsend.com), (3) the U.S. Trustee, U.S. Federal Office Building, 201
Varick Street, Suite 1006, New York, NY 10014 (Attn: Andrea B. Schwartz, Esq. and Shannon
Scott, Esq.; andrea.b.schwartz@usdoj.gov and shannon.scott2@usdoj.gov), (4) counsel to the
Stalking Horse Bidder, McGuireWoods LLP, 500 East Pratt Street, Suite 1000, Baltimore, MD
21202 (Attn: Cecil E. Martin III; cmartin@mcguirewoods.com), (5) counsel to BP Energy
Company, Haynes & Boone LLP, 1221 McKinney Street, Suite 2100, Houston, TX 77010 (Attn:
Kelli S. Norfleet and Kathryn Shurin; kelli.norfleet@haynesboone.com and
kathryn.shurin@haynesboone.com), and (6) any other party that has requested notice pursuant to
Bankruptcy Rule 2002 (collectively, the “Objection Notice Parties”).

         Adequate Assurance Objections for a Successful Bidder other than Exelon may be made
at the Sale Hearing and, if not resolved at the Sale Hearing, must (A) be in writing, (B) comply
with the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules, (C) state, with
specificity, the legal and factual bases thereof, (D) be filed with the Court as provided in the
preceding paragraph by November 12, 2019 at 4:00 p.m. (prevailing Eastern Time) on
November 4, 2019 and (E) be served on the Assumption and Assignment Objection Notice
Parties.

        Sale Objections, if any, must (A) be in writing, (B) comply with the Bankruptcy Code,
Bankruptcy Rules and Local Bankruptcy Rules (C) state, with specificity, the legal and factual
bases thereof, (D) be filed with the Court by no later than the Sale Objection Deadline and (E)
be served on Objection Notice Parties.

Dated: October 18, 2019                      MCDERMOTT WILL & EMERY LLP
New York, NY

                                                4
19-23802-rdd   Doc 116   Filed 10/22/19 Entered 10/22/19 17:17:07       Main Document
                                      Pg 45 of 45


                                      /s/ Darren Azman
                                      Timothy W. Walsh
                                      Darren Azman
                                      Ravi Vohra
                                      340 Madison Avenue
                                      New York, NY 10173
                                      Telephone: (212) 547-5615
                                      Facsimile: (212) 547-5444
                                      Email: dazman@mwe.com
                                              rvohra@mwe.com

                                      Proposed Counsel to the Debtors
                                      and Debtors in Possession




                                         5
